UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2791



SHIRLEY J. HALL, Widow of George Hall,

                                                          Petitioner,

          versus


NOBLE COAL COMPANY, INCORPORATED; ROYALTY
SMOKELESS COAL COMPANY; DIGUM COAL COMPANY;
WEST VIRGINIA COAL WORKERS PNEUMONOCONIOSIS
FUND; DIRECTOR, OFFICE OF WORKERS' COMPENSA-
TION PROGRAMS, UNITED STATES DEPARTMENT OF
LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(98-257-BLA)


Submitted:   April 20, 1999                   Decided:   June 9, 1999


Before WIDENER, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shirley J. Hall, Petitioner Pro Se. Konstantine Keian Weld, OFFICE
OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Vir-
ginia; John Headley Shott, Sr., SHOTT, GURGANUS & WILLIAMSON, Blue-
field, West Virginia; Rita A. Roppolo, Christian P. Barber, UNITED
STATES DEPARTMENT OF LABOR, Washington, D.C., for Respondents.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Shirley J. Hall seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 1998).     Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.    Accordingly, we affirm on the reasoning of the

Board.   See Hall v. Noble Coal Company, BRB No. 98-257-BLA (B.R.B.

Oct. 23, 1998).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2